Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Brenham Nursing and Rehabilitation Center,
(CCN: 67-5799),

Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-13-1068

Decision No. CR3312

Date: July 28, 2014

DECISION
I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
impose civil money penalties against Petitioner, Brenham Nursing and Rehabilitation

Center, consisting of the following:

¢ Penalties of $6,600 per day for each day of a period that began on April 22, 2013
and that ran through April 25, 2013; and

¢ Penalties of $2,000 per day for each day of a period that began on April 26, 2013
and that ran through May 24, 2013.

The total amount of the civil money penalties that I sustain is $84,400.
I. Background
Petitioner is a skilled nursing facility in the State of Texas. It participates in the Medicare

program. CMS determined to impose the remedies that I recite in the opening paragraph
of this decision and Petitioner requested a hearing to challenge CMS’s determination.
The case was assigned originally to another administrative law judge and then reassigned
to me. I held a hearing on May 12, 2014. I received into evidence from CMS exhibits
that are identified as: CMS Ex. 1; CMS Ex. 2; CMS Ex. 4— CMS Ex. 18; CMS Ex. 21 —
CMS Ex. 28: CMS Ex. 53 — CMS Ex. 58; CMS Ex. 60; CMS Ex. 63; CMS Ex. 64; CMS
Ex. 66; CMS Ex. 67; CM Ex. 75; CMS Ex. 76; CMS Ex. 86 — CMS Ex. 88; CMS Ex. 90
— CMS Ex. 98; CMS Ex. 101; CMS Ex. 103. I received into evidence from Petitioner
exhibits that are identified as: P. Ex. 1 — P. Ex. 44.

IL. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are whether: Petitioner failed to comply substantially with Medicare
participation requirements; CMS’s determination of immediate jeopardy level
noncompliance is clearly erroneous; and CMS’s remedy determinations are reasonable.

B. Findings of Fact and Conclusions of Law

Many of the material facts of this case are essentially undisputed even if the parties
dispute the inferences to be drawn from the facts and their legal significance. This case
centers on the care that Petitioner and its staff gave to one of its residents, a 101-year old
woman who is identified in relevant exhibits as Resident # 4. By all accounts the resident
was frail, demented, and helpless. She suffered from osteoporosis, pressure sores,
depression, and anxiety. CMS Ex. 26 at 49, 58. She had severe cognitive impairment to
the extent that she was unaware of the current season, the location of her room at
Petitioner’s facility, the names and faces of Petitioner’s staff, or even that she was ina
nursing facility. /d. at 81. The resident was totally dependent on Petitioner’s staff for
care and her condition was exacerbated by the fact that she was resistant to receiving
care. Id. at 17 — 18, 31, 58, 59, 81.

On April 12, 2013, two nursing assistants on Petitioner’s staff discovered that the resident
had extensive bruising. CMS Ex. 26 at 161; CMS Ex. 97 at 7. The bruises were massive,
covering much of Resident # 4’s body. CMS Ex. 15 at 1; CMS Ex. 101 at 3. Bruising
was continuous and extended from the resident’s breast and under both of her arms below
both sides of her rib cage. The bruises wrapped around the resident’s posterior thoracic
area. There was extensive bruising and swelling on the resident’s left elbow. Resident #
4’s left foot had a six-inch by two-inch bruise that extended from the ankle to the toes
and the ankle was swollen. Id.

To this day the cause of the resident’s bruises and other injuries remains unknown. As I
shall discuss, Petitioner and its staff made only half-hearted efforts, at best, to learn how
and why the resident was hurt.
After discovering the bruising on April 12 the two nursing assistants reported what they
had seen to the evening shift charge nurse. The resident’s extensive bruising stunned the
charge nurse. She reported her findings to Petitioner’s director of nursing. CMS Ex. 13
at 1; CMS Ex. 15 at 3—4. She subsequently completed an incident report. CMS Ex. 4 at
29; CMS Ex. 26 at 157 — 158; CMS Ex. 101 at 4-5.

There is no evidence showing that the report to the director of nursing prompted him to
initiate an extensive investigation into the causes of Resident # 4’s bruising or even into
the extent and seriousness of the resident’s injuries. There is nothing to show, for
example, that Petitioner’s management appointed any individual to coordinate an
investigation. No extensive interviews were conducted of Petitioner’s staff. No attempt
was made to identify all of the personnel or residents who might have had access to
Resident # 4 prior to April 12 or on that date. No efforts were made to determine
whether the resident might have been subjected to physical violence or to determine
whether any individual posed an ongoing threat to the welfare of this resident or of other
residents. No investigation was initiated into the possibility that an accident hazard of
some sort might have been the cause of the resident’s injuries.

Indeed, the credible evidence shows that even the most basic care for Resident # 4 was,
inexplicably, delayed. The resident — even though she suffered from osteoporosis and
was vulnerable to sustaining fractured bones as a consequence — was not sent for x-rays
for nearly two weeks after the bruising was discovered. She was finally sent for x-rays
on the initiative of a nurse practitioner, who decided on her own and without an order or
request from Petitioner’s management that x-rays should be taken. CMS Ex. 101 at 4.
Petitioner did not inform Resident # 4’s treating physician about the injuries sustained by
his patient until April 23, 2013, 11 days after the bruising was first observed. CMS Ex.
15 at 4.' Petitioner’s medical director was not informed of the resident’s bruising until
April 22, 2013. CMS Ex. 15 at 4-5.

' The “Resident Accident or Incident Report” prepared by Petitioner’s staff on April 12,
2013, indicates that Petitioner’s physician was informed of the bruising on April 12. That
conflicts with the physician’s statement that he did not learn of Resident # 4’s injuries
until April 23, 2013. CMS Ex. 15. I find the physician’s statement to be the more
credible evidence of when he was informed. Petitioner does not identify any evidence
that corroborates the comment in its incident report. It has not offered nurses’ notes,
records of phone or other communications with the physician, or physician’s orders to
show that the physician was advised of the bruising on April 12. Given that, the best and
most credible evidence of when the physician was first informed is the physician’s own
recollection.
Both the treating physician and the medical director opined, after learning about the
resident’s injuries, that abuse was certainly a possible cause of the resident’s bruising.
Both physicians believed that Petitioner should have reported to the Texas State Agency
the possibility that Resident # 4 had been abused. CMS Ex. 97 at 7— 8. Yet, Petitioner
made no notification to that agency and was not prompted by either physician’s concern
to initiate a wide-ranging or comprehensive investigation into the cause or causes of the
resident’s bruising.

Petitioner’s management hypothesized that the resident’s bruising might be the
consequence of a blood disorder. However, management waited four days from the first
report of the resident’s bruising — until April 16, 2013 — to order laboratory tests. CMS
Ex. 15 at 2; CMS Ex. 26 at 197. The test results ruled out a blood disorder as a cause of
the bruising. CMS Ex. 97 at 7. But, with those results in hand, Petitioner’s management
made no effort to investigate thoroughly alternative hypotheses as to the cause or causes
of the resident’s bruising.

Subsequently, Petitioner’s management theorized that Resident # 4 had been injured
while being transferred in a device known as a Hoyer Lift. See CMS Ex. 15 at 4. I take
notice that a Hoyer Lift is a machine that utilizes a sling to transfer debilitated or helpless
individuals from a location such as a bed to another location such as a wheelchair.
However, Petitioner’s management made no credible efforts to determine whether a
botched Hoyer Lift transfer was the cause of the resident’s injuries and the theory that
transfer with a Hoyer Lift was the cause is not grounded in fact. Both of the nursing
assistants who provided care to the resident denied using a Hoyer Lift to transfer her.
CMS Ex. 97 at 7. One of the nursing assistants later related to a surveyor that she had
been instructed by Petitioner’s director of nursing to say that she had used a Hoyer Lift to
transfer Resident # 4 despite the fact that she denied using that device. Id.

The inference that I draw from Petitioner’s management’s response to the information
that it received about Resident # 4’s injuries was that it was at best indifferent to the very
real possibility that neglect or abuse might have been the cause of those injuries.
Management failed to react meaningfully to initial reports about the resident’s injuries. It
waited ten days to report the injuries to responsible physicians and it failed to organize an
extensive or in-depth investigation into the injuries’ cause. It advanced a couple of
theories as to the cause of the bruising but these theories either led to no dispositive
findings (the possibility of a blood disorder causing the bruising) or were not fact-based
(that a botched Hoyer Lift transfer caused the bruising). And, Petitioner failed to follow
up at all when these theories proved to be baseless.

CMS alleges that Petitioner failed to comply substantially with several regulations that
govern skilled nursing facilities’ participation in the Medicare program. These
regulations are: 42 C.F.R. §§ 483.13(c)(1)(ii) — (iii), (c)(2) — (4) (describing a skilled
nursing facility’s duty to report and investigate allegations of abuse); 483.13(c) (imposing

on a skilled nursing facility the duty to implement policies and procedures to prevent
neglect and abuse of residents); and 483.75 (requiring a skilled nursing facility to be
administered in a manner that enables it to use its resources effectively and efficiently to
attain or maintain the highest practicable physical, mental, and psychosocial well-being
of each of its residents). The facts and evidence that I discuss above are ample support
for the conclusion that Petitioner contravened all or parts of these regulations.
Furthermore, the evidence establishes not to be clearly erroneous CMS’s determination
that Petitioner’s noncompliance with the regulations was so egregious as to constitute
immediate jeopardy for the facility’s residents.

A skilled nursing facility must: ensure that all allegations of neglect or abuse are
reported to appropriate authorities including the facility administration and relevant State
Agency; thoroughly investigate all allegations of abuse and neglect and prevent potential
abuse while an investigation is ongoing; and report the results of all investigations to the
facility administrator and appropriate State authorities within five days of the incident
prompting the investigation. 42 C.F.R. § 483.13(c)(2) — (4). Petitioner failed to comply
with any of these requirements.”

Petitioner violated the requirements of 42 C.F.R. § 483.13(c)(2) because it made no
report to the Texas State agency concerning the possibility that Resident # 4 had been
injured as a consequence of abuse or neglect. Petitioner did not make that notification
initially nor did it do so after it had communicated with the resident’s physician and its
medical director, both of whom opined that a report was appropriate.

In its defense Petitioner asserts that it made the “reasonable business and professional
conclusion that the bruising incident did not meet the guidelines for reporting accidents
and incidents to the state agency . .. .” Petitioner’s post-hearing brief at 8.5 However,

> CMS has not offered evidence to show that Petitioner failed to comply with subparts
(c)(1)(ii) and (iii) of 42 C.F.R. § 483.13. These subparts address a facility’s duties not to
employ individuals who have been found guilty of abusing, neglecting or mistreating
individuals and to report actions by a court of law against an employee that would show
unfitness for service on facility staff.

> Petitioner bases much of its defense on the testimony of one witness, Ms. Mardie Kay
Ellington, a nurse consultant hired by Petitioner as an expert. P. Ex. 44. I find her
testimony not to be credible. Ms. Ellington was not a witness to any of the events that are
at issue here. Rather, she reviewed some of the evidence in the case and pronounced
herself satisfied that Petitioner was compliant with regulatory requirements. That
testimony adds nothing to the case. More important, I find her opinions simply not
grounded in reality. Ms. Ellington opined, for example, that Petitioner adequately
investigated the possibility that Resident # 4 was abused, but the facts do not support that
conclusion in the least.
review of the evidence relied on by Petitioner for this assertion shows that its
management could not possibly have come up with a “reasonable business and
professional conclusion” because it did virtually nothing to identify the root cause of the
resident’s injuries.

Petitioner’s reasoning is essentially circular. It contends that it didn’t report the incident
because it didn’t perceive a need to report it. However, the evidence shows conclusively
that Petitioner’s management and staff never bothered to find out whether there was
abuse involving Resident # 4. The evidence supports a conclusion, rather, that
Petitioner’s management and staff blinded themselves to the possibility of abuse and then
relied on their failure to get to the bottom of the issue to justify their not reporting it.

Petitioner asserts that, among other things, its staff created a “Resident Accident or
Incident Report” that documented the injuries to Resident # 4. Petitioner’s post-hearing
brief at 7; CMS Ex. 26 at 178 — 79. But, this report is not a report of an investigation. To
call it cursory would be to understate the lack of information in the report. Although the
report documents that the resident was bruised it says nothing about the causes of the
bruises. There is no analysis at all of what happened and why.

Petitioner asserts also that it interviewed a “key nurse aide.” Petitioner’s post-hearing
brief at 7; CMS Ex. 26 at 182. That interview report, in its entirety, says this:

When getting... . [Resident # 4] up for a shower I noticed
multiple bruises under her arms and down the sides of her
back and breasts. I notified the nurse.

Id. That laconic statement is the sum and substance of the interviews that Petitioner
conducted with its staff. No attempt was made to ascertain what employees might have
interacted with Resident # 4 in the hours before she was found bruised. No dialogue took
place between Petitioner’s management and staff concerning the possible source or cause
of the resident’s injuries.

Any reasonable person considering the extent and severity of the resident’s bruises might
have thought of at least four possible causes for those bruises: (1) an underlying medical
condition; (2) an accidental injury such as a fall resulting from the resident’s lack of
stability or dementia; (3) an injury committed by staff inadvertently while providing care;
or (4) an injury caused by some deliberate and abusive action such as an assault. Each of
those possibilities raises a myriad of additional questions in turn. For example, when
considering the possibility of an assault, one would surely want to know who had access
— whether that person was another resident or a staff member — to Resident #4. An
investigator would want to know if anyone had animus towards the resident. He or she
would want to learn whether any staff member or another resident had a history of
abusive behavior. He or she would interview all people who potentially might have
interacted with the resident and all people who might have witnessed another person
interacting with the resident. And, all of that would be carefully and completely
documented.

Petitioner did none of that. Rather, its management conducted a cursory interview of one
staff member and that staff member was not asked about anything other than her
observation of the resident’s injuries.

Petitioner also asserts that its director of nursing determined that the bruising that was
sustained by Resident # 4 was caused during a transfer via a Hoyer Lift and that the
resident’s low hemoglobin and prothrombin time contributed to the bruising. Petitioner’s
post-hearing brief at 7. However, and as I have discussed, the evidence supports neither
of those conclusions. The credible evidence is that not only was a Hoyer Lift not used to
transfer Resident # 4, but also that staff told the director of nursing that they did not
transfer the resident via the lift. And, the credible evidence also supports the conclusion
that no underlying blood disorder contributed to the resident’s bruising.

Petitioner says that it took other actions such as amending the resident’s plan of care and
making follow-up assessments of the resident’s condition. Petitioner’s post-hearing brief
at 8. But these actions, whether or not they were necessary and/or beneficial, have
nothing to do with the need to report and investigate the possibility that the resident was
abused.

Petitioner violated the requirements of 42 C.F.R. § 483.13(c)(3) because it did not
thoroughly investigate the possibility that Resident # 4 was abused. I have discussed in
detail all of the failures by Petitioner’s management and staff to investigate the nature and
causes of Resident # 4’s bruising. In truth, Petitioner conducted not even a shadow of an
investigation. The evidence offered by CMS and Petitioner shows not even a cursory
review of the resident’s situation with the intent of either identifying whether the resident
had been abused or determining the source of abuse, if it occurred.

There were certainly multiple individuals — residents and staff — who had access to
Resident # 4 and who might have harmed her. Petitioner obtained a statement from only
one member of its staff and that statement didn’t even touch on the possibility of abuse.
Beyond that, Petitioner did nothing. And, even the care that it provided to the resident in
the wake of the discovery of her injuries was cursory and uncoordinated. Blood tests
were not ordered until four days after the bruises were discovered. X-rays weren’t
ordered until 11 days had transpired and then, on the order of a nurse practitioner and not
at the request of Petitioner’s management.

Petitioner hangs its defense here on its assertion that a CMS witness conceded at the
hearing that an investigation was conducted. Petitioner’s post-hearing brief at 9; see Tr.
at 89. But, the fact that someone on Petitioner’s staff is said to have conducted an
“investigation” (the term is undefined in the witness’ testimony) is meaningless. There is
no evidence to show that Petitioner conducted the thorough investigation that is
demanded by the regulation.

Petitioner violated the requirements of 42 C.F.R. § 483.13(c)(4) because it did not notify
State authorities of the results of any investigation that it conducted into the potential
abuse of Resident # 4. Of course, Petitioner did not conduct an investigation as is
mandated by regulation so it is axiomatic that it didn’t provide the State with the sort of
notification that is contemplated by the regulation.

The essential requirement of 42 C.F.R. § 483.13(c) is that a skilled nursing facility must
develop and implement policies and procedures that prohibit mistreatment, neglect, or
abuse of residents. CMS alleges, and the evidence supports the conclusion, that
Petitioner failed to implement its own anti-neglect and abuse policies in the case of
Resident # 4.

Petitioner’s policy concerning “accidents and incidents” consists of a two-page document
that incorporates by reference the abuse investigation standards of the Texas Department
of Aging and Disability Services. CMS Ex. 27 at 1. Those standards may be found at:

ttp://www.dads.state.tx.us/providers/communications/2006/letters/PL2006-43.pdf.

The standards include guidelines for reporting possible incidents of resident-to-resident
abuse but no guidelines that address specifically those incidents that might comprise
staff-to-resident abuse.* But, assuming that Petitioner intended these guidelines to cover
all forms of potential abuse, they require, at a minimum, that a facility report to State
authorities all incidents that require medical attention. They require that the facility
conduct and document a thorough investigation of each incident and develop a plan of
action designed to prevent recurrence.

Petitioner manifestly did not comply with these policies. The bruising sustained by
Resident # 4 required medical attention, even if Petitioner supplied that attention
belatedly. That triggered the necessity for reporting and conducting a thorough
investigation and Petitioner failed completely to perform either of these duties.

An implicit element of 42 C.F.R. § 483.13(c) is that a facility must train its staff
adequately so that policies respecting neglect and abuse may be implemented effectively.

* Tf Petitioner interprets these guidelines to apply only to resident-to-resident abuse, then
Petitioner would have had no policy in place to deal with possible staff-to-resident abuse
and that would be a regulatory violation. Moreover, Petitioner had no way of knowing
whether Resident # 4’s bruises resulted from resident-to-resident or staff-to-resident
abuse without thoroughly investigating the incident that led to the bruising.
Petitioner failed to provide meaningful training to its staff. There is no evidence to show
that several of Petitioner’s staff members ever received training about policies intended to
protect residents against neglect or abuse. CMS Br. at 14, citing CMS Ex. 13 at 1; P. Ex.
5 at 1—4; P. Ex. 7 at 1; P. Ex. 11; P. Ex. 12; P. Ex. 15; P. Ex. 16; P. Ex. 18. In response,
Petitioner contends that it provided training for all of its staff on such policies. It states
that three of Resident # 4’s caregivers signed acknowledgments confirming that they
received training on Petitioner’s prohibition of abuse policy and procedures. P. Ex. 5 at
1, 4. However, Petitioner only attaches signed acknowledgments from two of the three
caregivers it alleges signed the acknowledgments. The other exhibits Petitioner cites do
not show that staff were trained on these or related policies. Petitioner’s post-hearing
brief at 6, citing P. Ex. 7; P. Ex. 8 at 4; P. Ex. 9; P. Ex. 11; P. Ex. 12 (and P. Ex. 15); P.
Ex. 14; P. Ex. 16; P. Ex. 18; P. Ex. 44 at 2—3 97, 10. But, and as CMS points out,
Petitioner — its general assertions aside — did not offer proof that specific members of its
staff actually did receive training other than acknowledgments that for four individuals
(including two caregivers) the individuals were trained on the facility “Prohibition of
Abuse Policy and Procedure.” P. Ex. 5.

Petitioner violated the requirements of 42 C.F.R. § 483.75 because it was not effectively
and efficiently managed. That is evidenced by the failure of Petitioner’s director of
nursing to take any meaningful action to report and investigate the possibility of abuse
after Resident # 4’s bruising had been brought to his attention. The nursing director not
only failed to conduct a meaningful investigation but he developed a theory as to the
source of the resident’s injuries (botched use of a Hoyer Lift) that was unsupported by
any facts whatsoever. The failure of management to assure that the bruising of Resident
# 4 was reported, and its failure to assure that the resident’s treating physician and the
facility’s medical director were notified promptly, is an additional failure of management.

CMS determined all of the foregoing noncompliance to comprise immediate jeopardy for
Petitioner’s residents and it did so for good reasons. “Immediate jeopardy” is defined as
noncompliance that is so egregious as to cause or to be likely to cause serious injury,
harm, impairment, or death to one or more residents of a facility. Here, Resident #4
sustained a serious injury by any measure, sustaining massive bruising. However, it is
not the injury sustained by the resident that constitutes immediate jeopardy. It is the
probability that other residents might be injured similarly that comprises the jeopardy in
this case. Petitioner’s management and staff had no way of knowing — given their failure
to investigate the cause of Resident # 4’s bruising — whether the resident remained
vulnerable to some predatory or abusive individual. They had no way of knowing
whether other residents were similarly vulnerable. In looking the other way, management
and staff left the facility’s residents exposed to the real probability of serious harm.
Indeed, to this day no one has ever determined the source of Resident # 4’s injuries and
hence, there remains no assurance at Petitioner’s facility that the source of the injuries
has been identified and that recurrences can be prevented.
10

Petitioner asserts that CMS’s findings of immediate jeopardy are clearly erroneous.
According to Petitioner any regulatory violations that it committed were “technical
violation[s] at best ... .” Petitioner’s post-hearing brief at 14. But, it offers no evidence
to explain why its noncompliance was “technical” or that CMS’s findings were clearly
erroneous. Essentially, Petitioner argues that the Texas State agency did not make
findings of immediate jeopardy level noncompliance until about April 24, 2013, 12 days
after the bruising involving Resident # 4 was first reported within Petitioner’s staff. It
argues that, by then, the resident’s bruises were healing and that there had been no
recurrences. Therefore, according to Petitioner, any problems that might have occurred
were already in the past and could not be the basis for findings of immediate jeopardy.

But, and as I have observed, the bruising sustained by the resident is not the essential
element of immediate jeopardy. The immediate jeopardy in this case consists of
Petitioner’s cavalier failure to deal with the implications of the bruising and the
probability for new harm to Resident # 4 and to other residents caused by this failure.
Petitioner had no way of knowing whether an abusive individual lurked on its staff or
among its residents because it made no effort to find out whether that was so.
Consequently, Petitioner could not protect its residents because it did not know whether
there had been abuse and if so, what constituted its cause.

CMS imposed civil money penalties against Petitioner for immediate jeopardy level
noncompliance at $6,600 per day. It imposed non-immediate jeopardy level penalties of
$2,000 per day for the period after Petitioner abated its immediate jeopardy level
noncompliance but during which it remained out of compliance at a lower level than
immediate jeopardy. Petitioner has not challenged the duration of its noncompliance. In
other words, although it denies that it was noncompliant, it has not argued that if it was
noncompliant, it abated its noncompliance on a date that is earlier than CMS determined
that Petitioner attained compliance. Petitioner has challenged the dollar amount of the
penalties, arguing that the penalty amounts are arbitrary. Therefore, what remains to be
decided is whether the penalty amounts are reasonable.

I find that both the $6,600 per day immediate jeopardy level penalties and the $2,000 per
day non-immediate jeopardy level penalties are reasonable. They are amply justified by
the seriousness of Petitioner’s noncompliance and by Petitioner’s culpability.

Penalties for immediate jeopardy level noncompliance may be imposed in a range of
from $3,050 to $10,000 per day. Penalties for non-immediate jeopardy level
noncompliance may be imposed in a range of from $50 to $3,000 per day. 42 C.F.R. §
488.438(a)(1)(i), (ii). The determination of where within these ranges penalty amounts
should lie is not an exact science but it depends on weighing evidence that addresses
regulatory factors for determining penalty amounts set forth at 42 C.F.R. §§ 488.438(f)(1)
— (4) and 488.404 (incorporated by reference into 42 C.F.R. § 488.438(f)(3)). These
11

factors may include the seriousness of a facility’s noncompliance, its culpability for
noncompliance, its compliance history, and its financial condition.

I find the penalty amounts to be justified in this case for two reasons. First, Petitioner’s
noncompliance was extremely serious. The injuries sustained by Resident # 4 suggested
the reasonable possibility that she had been badly beaten by an abusive individual, either
a member of Petitioner’s staff or another resident. That possibility in turn raised the
frightening possibility that a predator was on the loose in Petitioner’s facility, an
individual who had shown the capacity to inflict grievous injuries on a demented and
helpless elderly woman and who might be in a position to do it again. Confronted with
that possibility, Petitioner’s management chose to do nothing. It made no effort to
conduct a meaningful investigation, failed to notify immediately the resident’s treating
physician and the facility’s medical director, failed to order medical tests immediately
that might have either revealed the true cause of the resident’s injuries or enabled
appropriate treatment of the injuries that she had sustained, and failed to notify State
authorities who, had they known, might have ordered or implemented protective
measures at Petitioner’s facility. Doing nothing meant that Resident # 4 and all other
residents of the facility were left unprotected, potentially additional victims to an un-
apprehended abuser.

Second, Petitioner’s culpability is especially high in this case because the injuries to
Resident # 4 were detected and reported immediately to management by Petitioner’s
staff. Management was on notice right away that something potentially very serious and
dangerous had happened on the premises. And, yet, management did nothing. It not only
ignored the very ominous evidence of potential abuse but it in effect directed the staff to
invent a story to explain the resident’s bruising — that the bruising was the consequence

of a botched Hoyer Lift transfer — that had no basis in fact and that management knew

ad no basis in fact. So, management not only ignored the possibility of abuse but it
attempted to cover up that possibility. All the while, Resident # 4 and other residents
were left unprotected.

Petitioner complains that CMS imposed the penalties without providing any meaningful
explanation or rationale. That is no defense because the evidence amply justifies the
penalties whether or not CMS provided a detailed explanation for its penalty
determination. However, CMS did provide Petitioner with the report of the survey that
led to the penalty determination and that survey report contains extensive explanation for
CMS’s findings. CMS Ex. 4.

Petitioner also asserts that penalties that CMS imposed based on findings of a survey
made after the events that are at issue here were rescinded as the consequence of an
independent dispute resolution proceeding (IDR). Evidently, it asserts that if those
penalties were found ultimately to be unjustified then so are the penalties that are at issue

12

ere. The findings that were rescinded at IDR are based on different evidence than that
which is at issue here and are, therefore, irrelevant.

Petitioner argues that its compliance history does not support the penalties that were
imposed, pointing out that the facility had not previously been penalized while managed
by Petitioner. That may be so, but the seriousness of Petitioner’s noncompliance and its
culpability are sufficient to justify the penalty amounts.

Finally, Petitioner complains that CMS failed to take into consideration Petitioner’s
financial condition in determining the penalty amounts. But, Petitioner has offered no
evidence to show that it lacks the wherewithal to pay the penalties that are at issue here.
CMS is not required to prove a negative. If Petitioner believed that its financial condition
made it impossible for it to pay the penalties that are at issue then it should have
presented evidence to prove that.

/s/
Steven T. Kessel
Administrative Law Judge

